SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS Latin America Equity Fund The following information replaces the existing disclosure contained under the ”MANAGEMENT” sub-heading of the ”FUND DETAILS” section of the fund’s prospectus. Luiz Ribeiro, CFA, Director. Lead Portfolio Manager of the fund. Joined the fund in 2013. · Senior Equities Portfolio Manager: São Paulo. · Joined Deutsche Asset & Wealth Management in 2012 with 18years of industry experience. Prior to joining Deutsche Asset & Wealth Management, Luiz served as the Head of Latin America — Internal Equities at the Abu Dhabi Investment Authority. Previously, he served as a Senior Portfolio Manager at HSBC Bank. Prior to HSBC Bank, Luiz worked as an Investment Officer at IFC — World Bank and as an Analyst and then as a SeniorPortfolio Manager at ABN AMRO Bank. He began his investment career as a Trader at Dibran DTVM Ltda. · BA in Business Administration from University of SãoPaulo (USP); MBA in Finance from Brazilian Institute of Capital Markets (IBMEC); CFA Charterholder. Danilo Pereira, Vice President. Portfolio Manager of thefund. Joined the fund in 2013. · Portfolio Manager and Equities Analyst: São Paulo. · Joined Deutsche Asset & Wealth Management in 2012 with 12years of industry experience. Prior to joining Deutsche Asset & Wealth Management, Danilo was the Deputy Head of Latin America — Internal Equities at the AbuDhabi Investment Authority. Previously, he served as aSenior Latin American Analyst at BNP Paribas Investment Partners, Senior Analyst and Co–manager atEquitas Investimentos and as a Portfolio Manager at Bradesco Asset Management. Danilo began his investment careeras a Latin American Analyst at ABN AMRO AssetManagement. · BA in Business from Fundacao Getulio Vargas. Thomas U. Petschnigg, CFA, Vice President. Portfolio Manager of the fund. Joined the fund in 2013. · Latin America Portfolio Manager: Frankfurt. · Joined Deutsche Asset & Wealth Management in 2006 with 6years of industry experience at Goldman Sachs Asset Management (GSAM), where he was responsible for GSAM’s consultant business in Germany. During this time he also contributed as an author to various professional journals and textbooks. Prior to his current role, Thomas served as a Global Equity Portfolio Manager; he transferred to the Latin America Equities Team in April2010. · Master’s Degree in Business Administration (“Diplom–Kaufmann”) from the European Business School in Oestrich–Winkel with exchanges at theUniversity of California Berkeley and the EcoleSupérieure de Commerce Dijon. Please Retain This Supplement for Future Reference June 28, 2013 PROSTKR-271
